Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         DETAILED ACTION
         The application of Aaron Willit for Automated Inventory Control System Using Pivotable Divider filed 3/24/20 has been examined. Claims 1-15 are pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swafford US Patent Application Publication 20160132822 in view of Takashima et al. US Patent Application 20160132822.

        Regarding claim 1, Swafford teaches a motion detector module (2130), comprising:


a power source (2202) for powering electrical components mounted on the circuit
 (paragraph 0225):

a sensor (2130) for detecting linear and/or rotational
movement (paragraph 0223) of the circuit substrate;

a radio frequency transmitter mounted on the circuit, the radio frequency

signal when a predetermined amount of movement has been exceeded (paragraph 0225, 0239);

a housing holding the circuit, power source, sensor and radio frequency
transmitter and the module configured for permanent or releasable attachment to a pivotable
divider (fig. 21B, paragraph 0220-0221). Swafford is not explicit on teaching the motion detector module comprises a circuit substrate. Takashima et al. in an analogous art teaches mounting a sensor on a circuit substrate as means of integrating electrical circuit in a single package (paragraph 049).
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the motion detection module to include a circuit substrate because the system of Swafford teaches integrating the motion detector module with other circuit element are integrated onto a circuit board and circuit board requires substrate for its structure, shape and to hold the electrical components.   
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swafford US Patent Application Publication 20160132822 in view of Takashima et al. US Patent Application 20160132822 and further in view of Malek et al. US Patent Application Publication 20130343015.
         Regarding claim 2, Swafford in view of Takashima et al. is silent on teaching the housing includes a clip to facilitate releasable attachment of the module to a pivotable divider. Malek et al in an analogous art teaches using a releasable attachment means for attaching the circuit to a device and the attachment means include a clip (fig. 5, paragraph 09).
	It would have been obvious to one of ordinary skill in the art at the time of the invention the housing includes a clip to facilitate releasable attachment of the module to a pivotable divider because the motion detection module requires an attachment means for attaching the motion . 
         Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swafford US Patent Application Publication 20160132822 in view of Takashima et al. US Patent Application 20160132822 and further in view of Bosses US Patent Application Publication 20070266520.
	Regarding claims 3-5, Swafford teaches the use of a motion detector but is silent on teaching the sensor is a Hall Effect sensor, reed switch or optical sensor. Bosses in an analogous art teaches using a Hall-effect sensor, the sensor is a reed switch as a motion detector (paragraph 019).
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the sensor to be a Hall Effect sensor, reed switch or optical sensor because the system of Swafford in view of Takashima uses a motion detector and a Hall Effect sensor, reed switch or optical sensor represent suitable forms of motion detection sensor. 
         Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swafford US Patent Application Publication 20160132822 in view of Takashima et al. US Patent Application 20160132822 and further in view of Dery et al. US Patent Application Publication 20120050057.
	Regarding claims 6, Swafford teaches the use of a motion detector (2130) but is silent on teaching the sensor is a mercury switch. Dery et al. in an analogous art teaches the use of a mercury sensor as a motion sensor (paragraph 02).
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the motion sensor to be a mercury sensor because the system Swafford in view of Takashima uses a motion detector and a mercury sensor as a motion sensor represent a motion detector. 
         Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swafford US Patent Application Publication 20160132822 in view of Takashima et al. US Patent Application 20160132822 and further in view of D’Angelo US Patent 6265974.
Regarding claim 7, Swafford teaches the use of a motion detector (2130) but is silent on teaching the sensor is a rolling ball sensor switch. D’Angelo et al. in an analogous art teaches the sensor is a rolling ball sensor switch (col. 4 line 59-col. 5 line 17).
        It would have been obvious to one of ordinary skill in the art at the time of the invention for the motion sensor to be a rolling ball sensor because the system of Swafford in view of Takashima uses a motion detector and a rolling ball sensor as a motion sensor represent a motion detector. 
          Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swafford US Patent Application Publication 20160132822 in view of Takashima et al. US Patent Application 20160132822 and further in view of Chou et al. US Patent 9550667.
	Regarding claim 8, Swafford teaches the use of a motion detector (2130) but is silent on teaching the sensor is a gyroscope. Chou et al. in an analogous art teaches the sensor is a gyroscope for detecting motion (col. 24 lines 10-20).
        It would have been obvious to one of ordinary skill in the art at the time of the invention for the motion sensor to be gyroscope because the system Swafford in view of Takashima uses a motion detector and a gyroscope represent a reliable sensor for detecting motion. 

	
         Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swafford US Patent Application Publication 20160132822 in view of Geen US Patent Application Publication 20030172753.

      Regarding claim 9, Swafford teaches a motion detector module, comprising:
a power source (2202) for powering electrical components (paragraph 0225);

a sensor (2130) for detecting linear and/or rotational movement (paragraph 0223);

a radio frequency transmitter, the radio frequency transmitter being in electrical communication with the sensor to generate a radio frequency signal when a predetermined amount of movement has been exceeded (paragraph 0225,0239);

a housing holding the circuit, power source, sensor and radio frequency
transmitter (fig. 21B, paragraph 0220-0221); 
a divider (2124) pivotable on the storage space between an upright position in which the divider
separates the storage space into a front storage section and a rear storage section and a recumbent position that facilitates access to the rear storage section (paragraph 0221). Swafford is not explicit on teaching the motion detector module comprises a circuit substrate and teaching a clip attached to the housing, the clip configured to releasably attach the motion detection module to a divider. Geen in an analogous art teaches mounting a sensor on a circuit substrate as means of integrating electrical circuit in a single package (paragraph 026) and teaches an
motion detector that include clips (1304, 1308) which serve as an attachment means for the housing motion detector (figure 13, paragraph 079).
         It would have been obvious to one of ordinary skill in the art at the time of the invention for the motion detection module to include a circuit substrate because the system of Swafford teaches integrating the motion detector module with other circuit element are integrated onto a circuit board and circuit board requires substrate for its structure, shape and to hold the electrical components. The motion detection module requires an attachment means for attaching the motion detection module to divider and a clip represent a reliable means for attaching the motion detector circuit to the divider device. 

         Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swafford US Patent Application Publication 20160132822 in view of Geen US Patent Application Publication 20030172753 and further in view of Bosses US Patent Application Publication 20070266520.
	Regarding claims 10-12, Swafford teaches the use of a motion detector but is silent on teaching the sensor is a Hall Effect sensor, reed switch or optical sensor. Bosses in an analogous art teaches using a Hall-effect sensor, the sensor is a reed switch as a motion detector (paragraph 019).
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the sensor to be a Hall Effect sensor, reed switch or optical sensor because the system of Swafford in view of Geen uses a motion detector and a Hall Effect sensor, reed switch or optical sensor represent suitable forms of motion detection sensor. 
         Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swafford US Patent Application Publication 20160132822 in view of Geen US Patent Application Publication 20030172753 and further in view of Dery et al. US Patent Application Publication 20120050057.
	Regarding claims 13, Swafford teaches the use of a motion detector (2130) but is silent on teaching the sensor is a mercury switch. Dery et al. in an analogous art teaches the use of a mercury sensor as a motion sensor (paragraph 02).
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the motion sensor to be a mercury sensor because the system Swafford in view of Geen uses a motion detector and a mercury sensor as a motion sensor represent a motion detector. 
         Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swafford US Patent Application Publication 20160132822 in view of Geen US Patent Application Publication 20030172753   and further in view of D’Angelo US Patent 6265974.

Regarding claim 14, Swafford teaches the use of a motion detector (2130) but is silent on teaching the sensor is a rolling ball sensor switch. D’Angelo et al. in an analogous art teaches the sensor is a rolling ball sensor switch (col. 4 line 59-col. 5 line 17).
        It would have been obvious to one of ordinary skill in the art at the time of the invention for the motion sensor to be a rolling ball sensor because the system of Swafford in view of Geen uses a motion detector and a rolling ball sensor as a motion sensor represent a motion detector. 

          Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swafford US Patent Application Publication 20160132822 in view of Geen US Patent Application Publication 20030172753   and further in view of Chou et al. US Patent 9550667.
	Regarding claim 15, Swafford teaches the use of a motion detector (2130) but is silent on teaching the sensor is a gyroscope. Chou et al. in an analogous art teaches the sensor is a gyroscope for detecting motion (col. 24 lines 10-20).
        It would have been obvious to one of ordinary skill in the art at the time of the invention for the motion sensor to be gyroscope because the system Swafford in view of Geen uses a motion detector and a gyroscope represent a reliable sensor for detecting motion. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683